DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reason:
Claim 3, line 4, it is not clear whether “a fastening member” refers back to the fastening member of line 3 or to some other fastening member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayama (JP 2014514983).

1. (Currently Amended) A latch device for a vehicle, comprising:
an engageable member (9) having an engageable notch (30) engageable with a striker (33, as shown in Figures 1-5);
a shaft member by which the engageable member is rotatably supported (3);
a first body (1) including a first support portion (at 14 in Figure 1) by which one end of the shaft member is supported; and
a second body (12) including a coupling portion (at 13) coupled to the first body (via pin 2), and a second support portion (also labeled 13) by which another end of the shaft member (3) is supported,
wherein the engageable member is rotatable about the shaft member between a first position in which engagement with the striker is achievable and a second position in which disengagement from the striker is permitted (shown in Figure 2),
the first body is configured such that an entrance of the engageable notch (30) through which the striker comes in the engageable notch is covered with the first body from one side in an axial direction of the shaft member in a state where the engageable member is in the first position (as shown in Figure 2), and
the second body is configured such that the engageable notch is not covered with the second body, but left uncovered in entirety, from another side in the axial direction in the state where the engageable member is in the first position (as shown in Figure 4).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayama (JP 2014514983) in view of Rapedius (US 2018/0056825).
Sayama shows and discloses the details set forth in the rejection of claim 1 above, including the second body 12, but lacks disclosing that the second body may be formed of a first and second wall.
On the other hand, Rapedius shows a similar housing to that of Sayama and including a second body 24, as shown in Figure 3, which has a first wall comprising through holes at 28 and a second wall all along a furthest forward edge of the first wall and forming a flange that is perpendicular to the first wall.
It would have been obvious to form the second body of Sayama to have a second wall formed along an edge of an entire side of the second body 12, as taught by Rapedius 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4. (Currently Amended) The latch device for a vehicle according to claim 1, wherein the second body includes a first wall extending in a direction perpendicular to the axial direction to connect the coupling portion and the second support portion (existing wall of element 12 shown in Figures 1-5 of Sayama), and a second wall extending in a direction along the axial direction from the first wall at a side of the first wall on which the one end of the shaft member is disposed (in accordance with the statement of obviousness above and where the obvious edge to be strengthened is the one closest to the shaft member since the shaft member is subject to the greatest impacts and loads).

5. (Original) The latch device for a vehicle according to claim 4, wherein the second wall extends from the first wall throughout an entire region between a first plane and a second plane, where, as viewed in the axial direction, the first plane is perpendicular to a straight line passing through the coupling portion and a center of the shaft member and passes through the center of the shaft member, and the second plane is perpendicular to the straight line and passes through the coupling portion (where 

6. (Currently Amended) The latch device for a vehicle according to claim 4, wherein the second body includes a plurality of recesses in an edge formed by the first wall and the second wall (it would have further obvious to include the recesses along a corner edge between the first and second walls, as taught by Rapedius, on the modified second member of Sayama because doing so would provide the benefit of a strengthened corner connection between the first and second walls of the second body).

7. (Currently Amended) The latch device for a vehicle according to claim 4, wherein the first wall has an engageable hole (hole 13 of the coupling portion of the first wall of the second body 12 of Sayama that includes and surrounds the hole 12) provided as the coupling portion, and 
wherein the first body includes a first protrusion engageable in the engageable hole (where the first body is interpreted as including the pin 2 such that the first body includes a protrusion in the form of the pin 2 that engages in the engageable hole 13).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636